     Case 2:21-cv-00360-JAD-DJA Document 23 Filed 04/01/21 Page 1 of 2



 1   Laura R. Jacobsen, Esq. (NV Bar No. 13699)
     McDONALD CARANO LLP
 2   100 W. Liberty Street, Tenth Floor
     Reno, Nevada 89501
 3   Telephone: 775-788-2000
     Facsimile: 775-788-2020
 4   ljacobsen@mcdonaldcarano.com

 5   Jason C. McKenney, Esq. (TX Bar No. 24070245)
     Kim Kearns, Esq. (TX Bar No. 24071217)
 6   Mavish Bana, Esq. (TX Bar No. 24096653)
     Admitted Pro Hac Vice
 7   MAYER LLP
     750 N. Saint Paul Street, Suite 700
 8   Dallas, Texas 75201
     Telephone: 214-379-6288
 9   Facsimile: 214-379-6369
     jmckenney@mayerllp.com
10   kkearns@mayerllp.com
     mbana@mayerllp.com
11
     Attorneys for Plaintiffs
12

13                          IN THE UNITED STATES DISTRICT COURT

14                                FOR THE DISTRICT OF NEVADA

15   MST MANAGEMENT LLC; DENDARY’S                   Case No. 2:21-cv-00360-JAD-DJA
     DONUTS, LLC; LYON & GREYBEAR
16   LENDING, LLC; and SKYELEE, LLC,
                                                     STIPULATION AND ORDER TO
17                  Plaintiffs,                      EXTEND TIME FOR CERTAIN
                                                     DEFENDANTS TO RESPOND TO THE
18          vs.                                      CLASS ACTION COMPLAINT

19   CHICAGO DOUGHNUT FRANCHISE                      (FIRST REQUEST)
     COMPANY, LLC; DIVERSIFIED
20   FRANCHISE GROUP, INC., BRIAN
     PAPPAS; JEFFREY PAPPAS; JACQUELINE
21   BALL; MARK PUBLICOVER;
     MONTIEDELL “MONTY” MAPLE; BRYAN
22   MORELLE; MARC FREEMAN; RIC
     McKOWN; and STEVEN MOULTON,
23
                    Defendants.
24

25          Plaintiffs MST Management LLC, Dendary’s Donuts, LLC, Lyon & Greybear Lending,

26   LLC and Skyelee, LLC (“Plaintiffs”) by and through their undersigned counsel, and Defendants

27   Mark Publicover, Steven Moulton, Chicago Doughnut Franchise Company, LLC, Diversified

28   Franchise Group, Inc., Marc Freeman, Montiedell “Monty” Maple, Bryan Morelle, and Ric
     Case 2:21-cv-00360-JAD-DJA Document 23 Filed 04/01/21 Page 2 of 2


 1   McKown (collectively referred to as “Defendants”), by and through their undersigned counsel for

 2   purposes of this stipulation, stipulate to extend the deadline for Defendants to answer or otherwise

 3   respond to the Class Action Complaint (ECF No. 1) to and including May 3, 2021. The parties

 4   further stipulate that Plaintiffs deadline to respond to any of the Defendants’ response to the Class

 5   Action Complaint be extended 35 days after Defendants’ answer or response up to and including

 6   June 7, 2021.

 7          This is the parties’ first request to extend this deadline as the Defendants require additional

 8   time to review the claims and investigate the facts. The undersigned hereby certify that this request

 9   is not made for the purpose of delay.

10    Dated: March _31__, 2021                          Dated: March _31__, 2021
11    McDONALD CARANO LLP                               CONNOR KUDLAC LEE PLLC
12
      By:    /s/ Laura R. Jacobsen                      By:    /s/ Cabrach Connor
13    Laura R. Jacobsen, Esq. (NV Bar No. 13699)        Cabrach Connor (TX Bar No.24036390)
      100 W. Liberty Street, 10th Floor                 Pro Hac Vice Application Forthcoming
14    Reno, Nevada 89501                                609 Castle Ridge Road, Suite 450
      ljacobsen@mcdonaldcarano.com                      Austin, Texas 78746
15                                                      cab@connorkudlaclee.com
      MAYER LLP
16    Jason C. McKenney, Esq. (TX Bar
      No.24070245)                                      Attorney for Defendants
17    Kim Kearns, Esq. (TX Bar No. 24071217)            CHICAGO DOUGHNUT FRANCHISE
      Mavish Bana, Esq. (TX Bar No. 24096653)           COMPANY, LLC, DIVERSIFIED
18    750 N. Saint Paul Street, Suite 700               FRANCHISE GROUP, INC., MARK
      Dallas, Texas 75201                               PUBLICOVER, MONTIEDELL “MONTY”
19    jmckenney@mayerllp.com                            MAPLE, BRYAN MORELLE, MARC
      kkearns@mayerllp.com                              FREEMAN, RIC McKOWN and STEVEN
20    mbana@mayerllp.com                                MOULTON
21    Attorneys for Plaintiffs
22

23                   IT IS SO ORDERED.
24

25
                                                   U.S. DISTRICT
                                                   DANIEL         COURT JUDGE
                                                            J. ALBREGTS
26                                                 U.S. MAGISTRATE
                                                   UNITED            COURT JUDGEJUDGE
                                                            STATES MAGISTRATE

27                                                               April 1, 2021
                                                   DATED:
28
